Citation Nr: 0945628	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) greater than 70 percent from January 4, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for PTSD and assigned 
an initial 50 percent disability rating, effective January 4, 
2007 (date of receipt of claim).  

Additionally, the Board notes that an April 2008 rating 
decision granted service connection for prostate cancer, 
which was assigned an initial 100 percent disability rating; 
granted service connection for erectile dysfunction, which 
was assigned an initial noncompensable rating; and granted 
special monthly compensation based on loss of use of a 
creative organ. 

A September 2008 rating decision proposed, after cessation of 
radiation treatment, to reduce the 100 percent rating for 
prostate cancer to 20 percent.  An October 2008 rating 
decision granted special monthly compensation based 
housebound criteria.  

In October 2008 the Veteran filed a putative Notice of 
Disagreement (NOD) to the proposed reduction of the rating 
for prostate cancer.  However, because that rating action was 
not a final decision, it could not be appealed.  

A December 2008 Supplemental Statement of the Case granted a 
70 percent schedular rating for PTSD, retroactive to the 
initial grant of service connection of January 4, 1007. 

A December 2008 rating decision effectuated the proposed 
reduction of the 100 percent rating for prostate cancer, to 
20 percent, effective January 1, 2009, and discontinued 
special monthly compensation based housebound criteria 
effective that same date.  No NOD with that action has been 
received.  

An April 2009 rating decision granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities and basic eligibility to 
Dependent's Educational Assistance.  


FINDINGS OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal 
may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  Here, the 
Veteran submitted written notification to the Board in 
November September 2009, requesting a withdrawal of this 
appeal in its entirety.  Hence, there remain no allegations 
of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed. 









ORDER

The appeal is dismissed. 



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


